EXHIBIT 10.1



 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is dated as of ____________,
2013, between MusclePharm Corporation, a Nevada corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act (as
defined below), the Company desires to issue and sell to each Purchaser, and
each Purchaser, severally and not jointly, desires to purchase from the Company,
securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the third Trading Day following the date hereof or such
other date as the Placement Agent and the Company may agree in writing, in
either case, on which all of the Transaction Documents have been executed and
delivered by the applicable parties thereto, and all conditions precedent to (i)
the Purchasers’ obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares, in each case, have been satisfied
or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.001
per share.

 

“Escrow Agent” means the Escrow Agent as defined in the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement dated January 9, 2013, between the
Company, the Placement Agent and Signature Bank, a New York State chartered
bank.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means the Financial Industry Regulatory Authority.

 



  

 

 

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and its Subsidiary, taken as a whole,
(iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document; or (iv) from the date hereof to the Closing Date, trading in the
Common Stock or quotation on the over the counter bulletin board shall not have
been suspended by the Commission or FINRA, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State banking authorities. For the purpose of this Agreement, the terms Material
Adverse Effect or material adverse change shall not include any such effects
resulting, directly or indirectly, from the filing of the Prospectus or the
performance of the transactions contemplated by, or pursuant to, the Placement
Agency Agreement or this Agreement.

 

“Offering” means the issuance and sale by the Company of the Shares to the
Purchasers under the Registration Statement and this Agreement.

 

“Per Share Purchase Price” equals $8.00, subject to adjustment as provided in
the Certificate of Designation that may occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agency Agreement” means the Placement Agency Agreement dated January
16, 2013, between the Company and the Placement Agent.

 

“Placement Agent” means GVC Capital LLC, a Colorado limited liability company.

 

“Preferred Shares” means the shares of the Company’s Series D Convertible
Preferred Stock, par value $0.001 per share, and any other class of securities
into which such securities may hereafter be reclassified or changed prior to the
Closing. The terms of the Preferred Shares are set forth in a certificate of
designation (the “Certificate of Designation”) filed with the Secretary of State
of the State of Nevada on January 11, 2013.

 

“Preliminary Prospectus” means each prospectus used prior to the effectiveness
of the Registration Statement, and each prospectus that omitted the Rule 430A
Information that was used after such effectiveness and prior to the execution
and delivery of the Placement Agency Agreement.

 

“Pricing Prospectus” means the Preliminary Prospectus, subject to completion,
dated January 16, 2013, that was included in the Registration Statement
immediately prior to the Time of Sale.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final prospectus in the form first furnished to the
Placement Agent for use in the Offering.

 

“Registration Statement” means the effective registration statement on Form S-1
(as amended by post-effective amendment) filed with the Commission (file no.
333-184625) which registers the sale of the Shares (including the shares of
Common Stock issuable upon conversion thereof) to the Purchasers (including the
documents incorporated by reference therein, if any).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the Preferred Shares issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 



2

 

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares hereunder as specified below on the signature page of this
Agreement in United States dollars and in immediately available funds.

 

“Subsidiary” means Canada MusclePharm Enterprises Corp.

 

“Time of Sale” with respect to any Purchaser, means the time of receipt and
acceptance of an executed copy of this Agreement from such Purchaser.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means the principal trading market in the United States on
which the shares of Common Stock are listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the Certificate of Designation and
any other documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Corporate Stock Transfer, the current transfer agent of
the Company, with a mailing address of 3200 Cherry Creek Drive South, Suite 430,
Denver, Colorado 80209 and a facsimile number of 303-282-5800, and any successor
transfer agent of the Company.

 

 

ARTICLE II.

PURCHASE AND SALE

 

2.1. Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchasers, severally and
not jointly, agree to purchase, up to an aggregate of 1,500,000 Shares. Each
Purchaser shall deliver to the Company, via wire transfer or a certified check,
immediately available funds equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser and the Company
shall deliver to each Purchaser its respective Shares as determined pursuant to
Section 2.2(a), and the Company and each Purchaser shall deliver the other items
set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Section 2.2 and Section 2.3, the Closing
shall occur at the offices of Sichenzia Ross Friedman Ference, LLP, counsel for
the Placement Agent, located at 61 Broadway, Suite 3200, New York, NY 10006, or
such other location as the parties shall mutually agree.

 

2.2. Deliveries.

 

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver on an expedited basis the number of Shares equal
to such Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser;

 

(iii) the Pricing Prospectus and Prospectus (which may be delivered in
accordance with Rule 172 under the Securities Act); and

 

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered:

 

(i) to the Escrow Agent, such Purchaser’s Subscription Amount by wire transfer
to the account designated in writing by the Company as set forth in Appendix B
hereto;

 

(ii) to the Company, this Agreement duly executed; and

 

 



3

 

 

(iii) to the Company, a completed Investor Suitability Questionnaire attached
hereto in Appendix A.

 

2.3. Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing with
respect to each Purchaser are subject to the following conditions being met:

 

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of such Purchaser contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii) the delivery by such Purchaser of such Purchaser’s Subscription Amount and
the items in Section 2.2(b)(ii) and (iii).

 

(b) The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and

 

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

 

2.4 Subscription Agreements; Purchasers. The Company proposes to enter into
subscription agreements in substantially the form of this Agreement
(collectively with this Agreement, the “Agreements”) with certain other
investors (collectively with the Purchaser, the “Purchasers”).

 

2.5 Placement Agent. The Purchaser acknowledges that the Company has agreed to
pay the Placement Agent in respect of the sales of the Shares to the Purchaser.

 

2.6 Escrow Agreement. The Purchaser acknowledges that its Subscription Amount
will be released by the Escrow Agent to the Company at the Closing pursuant to
the terms and conditions of the Escrow Agreement without any further instruction
or consent from the Purchaser. The Closing will occur upon satisfaction, in the
judgment of the Company and the Placement Agent, of the conditions set forth in
Section 2.3 of this Agreement.

 

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser as follows. The following
representations and warranties also apply to the Subsidiary, whether so
expressed or not, unless the context clearly requires otherwise.

 

(a) Organization, Good Standing and Power; Subsidiary. The Company has been duly
incorporated or organized, is validly existing as a corporation or other legal
entity in good standing (or the foreign equivalent thereof) under the laws of
its jurisdiction of incorporation and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have or reasonably be expected not to
have a Material Adverse Effect.

 



4

 

 

The Subsidiary is a direct subsidiary of the Company. The Company (i) owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any Liens (as such term is defined below), and
(ii) all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities, except as
otherwise described in the Registration Statement and the Prospectus.

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and to issue and sell the
Shares in accordance with the terms hereof (and to issue the Common Stock
issuable upon conversion of the Shares) and to file the Certificate of
Designation. The execution, delivery and performance of this Agreement by the
Company, the consummation by it of the transactions contemplated hereby and the
filing of the Certificate of Designation have been duly and validly authorized
by all necessary action on the part of the Company, and no further action,
consent or authorization of the Company or its Board of Directors or
stockholders is required in connection therewith. Each Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed and
delivered by the Company. Each Transaction Document, and the Shares, constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by equitable
principles of general application and insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(c) Capitalization. As of January 15, 2013, but prior to the issuance of any
Shares pursuant to this Agreement, the authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, of which 2,974,135 are issued
and outstanding, and 10,000,000 shares of preferred stock, par value $0.001 per
share, of which (i) 5,000,000 shares have been designated as Series A
Convertible Preferred Stock, none of which are issued and outstanding, (ii) 51
shares have been designated as Series B Preferred Stock, 51 of which are issued
and outstanding, (iii) 500 shares have been designated as Series C Convertible
Preferred Stock, none of which are issued and outstanding and (iv) 1,600,000
shares have been designated as Series D Convertible Preferred Stock, none of
which are issued and outstanding. All of the issued shares of capital stock of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable, have been issued in compliance with federal and state securities
laws.

 

The Articles of Incorporation and Bylaws of the Company, each amended to date,
currently on file with the Commission (as so amended, the “Charter Documents”)
are true and correct. All of the outstanding shares of capital stock of the
Company have been duly and validly authorized and are fully paid and
non-assessable. None of the Shares (or shares of Common Stock issuable upon
conversion of the Shares) are subject to preemptive rights, except as otherwise
described in the Registration Statement and the Prospectus. The Company is not a
party to, and it has no knowledge of, any agreement restricting the voting of
any shares of Common Stock or restricting the transfer of its securities.

 

Except as set forth in that certain Securities Purchase Agreement dated July 10,
2012 (the “July 10 Securities Purchase Agreement”), no Person has any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as described in the Company’s SEC Reports, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any Shares or shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any subsidiary is or may become bound to issue additional Shares or shares of
Common Stock or common stock equivalents, other than as a result of the purchase
and sale of the Shares or the conversion of the Shares. Except as disclosed in
the Registration Statement and in the July 10 Securities Purchase Agreement, the
issuance and sale of the Shares, and the issuance of Common Stock upon
conversion of the Shares, will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Shares or the conversion of
the Shares into Common Stock. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders that are not described in the
SEC Reports.

 



5

 

 

(d) Issuance of the Shares; Registration. At Closing, the Shares to be sold to
the Purchaser (and the shares of Common Stock issuable upon conversion thereof)
will be duly and validly authorized by all necessary corporate action and, when
the Shares are paid for in accordance with the terms hereof (and when the shares
of Common Stock are issued upon conversion of the Shares), will be validly
issued and outstanding, fully paid and non-assessable shares of the capital
stock of the Corporation. The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
this Agreement and the Shares. The Company has prepared and filed the
Registration Statement in conformity with the requirements of the Securities
Act, which became effective on January 14, 2013 (the “Effective Date”),
including the Prospectus contained therein at the time of effectiveness (the
“Prospectus”), and such amendments and supplements thereto as may have been
required to the Effective Date. The Registration Statement is effective under
the Securities Act and no stop order preventing or suspending the effectiveness
of the Registration Statement or suspending or preventing the use of the
Prospectus has been issued by the Commission and no proceedings for that purpose
have been instituted or, to the knowledge of the Company, are threatened by the
Commission. At the time the Registration Statement and any amendments thereto
became effective, and at the Closing Date, the Registration Statement and any
amendments thereto conformed and will conform in all material respects to the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Prospectus and any amendments or supplements thereto, at time the Prospectus
or any amendment or supplement thereto was issued and at the Closing Date,
conformed and will conform in all material respects to the requirements of the
Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company meets all of the requirements for the use of Form
S-1 under the Securities Act for the offering and sale of the Shares
contemplated by this Agreement and the other Transaction Documents, and the
Commission has not notified the Company of any objection to the use of the form
of the Registration Statement pursuant to Rule 401(g)(1) under the Securities
Act. The Registration Statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act. The Company and the Placement Agent have
made or caused to be made all filings required to be made with the FINRA in
connection with the offer and sale of the Shares hereunder.

 

(e) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, and the performance by the Company of its obligations contemplated
herein and under the Transaction Documents do not and will not (i) violate any
provision of the Charter Documents, (ii) conflict with, or constitute a default
under any material agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party, or (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
would not result in a Material Adverse Effect.

 

(f) Financial Statements. The Company’s audited financial statements for the
fiscal years ended December 31, 2011 and 2010, and unaudited financial
statements for the three and nine months ended September 30, 2012 and 2011 on
file with the Commission have been prepared in accordance with accounting
principles generally accepted in the United States (“GAAP”) applied on a
consistent basis during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto). Since the date of
the latest audited financial statements on file with the Commission, except as
specifically disclosed in a subsequent SEC Report (as defined below) filed prior
to the date hereof, (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.

 



6

 

 

(g) Title to Assets. The Company has good and marketable title to all of its
owned real and personal property whether tangible or intangible (collectively,
the “Assets”), free and clear of any mortgages, pledges, charges, liens,
security interests, claim, community property interest, condition, equitable
interest or other encumbrances, license, option, right of first refusal or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership (“Liens”),
except as described in the Registration Statement and the Prospectus.

 

(h) Taxes. The Company has accurately prepared and filed all material foreign,
federal, state income and all other tax returns, reports and declarations
required by law to be paid or filed by it by any jurisdiction to which the
Company is subject. The Company has no knowledge of any assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company for any period, nor of any
basis for any such assessment, adjustment or contingency. The Company has
complied in all material respects with all applicable legal requirements
relating to the payment and withholding of taxes and, within the time and in the
manner prescribed by law, has withheld from wages, fees and other payments, and
paid over to the proper governments or regulatory authorities, all amounts
required.

 

(i) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.1 of this Agreement, (ii)
the filing with the Secretary of State of Nevada of the Certificate of
Designation, or (iii) such filings as are required to be made under applicable
state securities laws.

 

(j) SEC Reports. The Company has filed with the Commission all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since January 1, 2010 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
together with the Prospectus, being collectively referred to herein as the “SEC
Reports”) on a timely basis. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(k) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
Effective Date or in the Registration Statement, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. Except for confidential
treatment requests described in the SEC Reports, the Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Shares and Common Stock contemplated
by this Agreement, no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiary or their respective business,
prospects, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed on or before the date that this representation is made.

 



7

 

 

(l) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, its Subsidiary, or its properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign, including FINRA)
(collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect. None of the Company and its
directors and officers, in their capacities as such, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission or FINRA involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

 

(m) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus. The Company understands and confirms that
the Purchasers will rely on the foregoing representation in effecting
transactions in securities of the Company. All disclosures furnished by or on
behalf of the Company to the Purchasers regarding the Company, its business and
the transactions contemplated hereby are true and correct and did not and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
no Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

 

(n) Regulatory Permits. Except as set forth in the SEC Reports, the Company and
the Subsidiary possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits could not reasonably
be expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(o) Title to Assets. The Company and its Subsidiary have good and marketable
title in fee simple to all real property owned by them and good and marketable
title to all personal property owned by them that is material to the business of
the Company and its Subsidiary, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiary and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
its Subsidiary are held by them under valid, subsisting and enforceable leases
with which the Company and its Subsidiary are in compliance with such exceptions
as are not material and do not materially interfere with the use made and
proposed to be made of such property and facilities by the Company and its
Subsidiary.

 

(p) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of any applicable shareholder approval provisions of any Trading Market
on which any of the securities of the Company are listed or designated.

 



8

 

 

(q) Patents and Trademarks. To the knowledge of the Company, the Company owns or
has the right to use all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with its business (collectively, the
“Intellectual Property Rights”). Except as otherwise disclosed in writing to the
Placement Agent, (i) the Company has not received a notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any Person and (ii) the Company is
unaware of any infringement by a third party of any of the Company’s
Intellectual Property Rights. To the knowledge of the Company, all of its
Intellectual Property Rights are enforceable. The Company and its Subsidiary
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual property.

 

(r) Insurance. The Company and its Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its Subsidiary are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(s) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

(t) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 that are applicable to it as of the Closing Date.

 

(u) Certain Fees. Except as set forth in the Placement Agent Agreement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

 

(v) Investment Company. The Company is not, and immediately after receipt of
payment for the Shares, will not be an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

(w) Registration Rights. Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company as a result of the transactions
contemplated by this Agreement.

 

(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or that to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the Effective Date,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Except as disclosed
in the SEC Reports, the Company is in compliance with all such listing and
maintenance requirements.

 



9

 

 

(y) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation as a result of the Company’s issuance of the
Shares and Common Stock and the Purchaser’s ownership of the Shares and Common
Stock.

 

(z) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. The
Company acknowledges and agrees that the Purchaser does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(aa) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(bb) Accountants. The Company’s independent registered public accounting firm is
identified in the Prospectus and such accounting firm is a registered public
accounting firm as required by the Exchange Act.

 

(cc) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser’s purchase of the Shares. The Company further represents to the
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(dd) Acknowledgement Regarding Purchaser’s Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding Regulation M
adopted by the Commission, it is understood and acknowledged by the Company
that: (i) the Purchaser has not been asked by the Company to agree, nor has the
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term; (ii) past or
future open market or other transactions by the Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) the Purchaser, and counter-parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) the Purchaser shall not be deemed to have
any affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(y) the Purchaser may engage in hedging activities at various times during the
period that the Shares are outstanding, including, without limitation, during
the periods that the value of the Common Stock deliverable with respect to
Shares are being determined, and (z) such hedging activities (if any) could
reduce the value of the existing stockholders’ equity interests in the Company
at and after the time that the hedging activities are being conducted. The
Company acknowledges that such aforementioned hedging activities do not
constitute a breach of any of the Transaction Documents.

 



10

 

 

(ee) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares
(including any Common Stock), (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Shares (including any
Common Stock), or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to the Placement Agent
in connection with the placement of the Shares.

 

(ff) FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or its
Subsidiary (each such product, a “Product”), except as described in the SEC
Reports, such Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations, to
the extent applicable to the Company’s business as presently conducted, except
where the failure to be in compliance would not reasonably be expected to have a
Material Adverse Effect. None of the Company or its Subsidiary has received any
notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or its Subsidiary,
(iv) enjoins production at any facility of the Company or its Subsidiary, (v)
enters or proposes to enter into a consent decree of permanent injunction with
the Company or its Subsidiary, or (vi) otherwise alleges any violation of any
laws, rules or regulations by the Company or its Subsidiary, and which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The properties, business and operations of the Company
have been and are being conducted in all material respects in accordance with
all applicable laws, rules and regulations of the FDA. Except as described in
the SEC Reports, the Company has not been informed by the FDA that the FDA will
prohibit the marketing, sale, license or use in the United States of any product
proposed to be developed, produced or marketed by the Company.

 

(gg) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Shares.

 

3.2. Representations and Warranties of the Purchasers. Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows:

 

(a) Organization; Authority. Such Purchaser, if an entity, is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 



11

 

 

(b) Understandings or Arrangements. Such Purchaser is acquiring the Shares as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares (this representation and warranty not limiting such
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

 

(c) Trading Activities. The Purchaser’s trading activities with respect to the
Shares shall be in compliance with all applicable federal and state securities
laws.

 

(d) Estimates; Forward-Looking Statements. The Purchaser acknowledges that any
and all estimates or forward-looking statements or projections with which it may
have been provided (collectively, the “Information”) were prepared by the
Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed, will not be
updated by the Company and should not be relied upon. The Purchaser further
acknowledges that any and all information regarding the historical performance
of the Company is not necessarily indicative of future performance.

 

(e) No Representations. No oral or written representations have been made, or
oral or written information furnished, to the Purchaser or its advisors, if any,
in connection with the offering of the Shares which are in any way inconsistent
with the information contained in the Prospectus.

 

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1. Securities Laws Disclosure; Publicity. The Company shall (a) by 9:00 a.m.
(Eastern time) on the Trading Day immediately following the date hereof, issue a
press release disclosing the material terms of the transactions contemplated
hereby, and (b) file a Form 8-K, including the Transaction Documents as exhibits
thereto, with the Commission within the time required by the Exchange Act.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (a) as required by federal securities law in
connection with the filing of final Transaction Documents (including signature
pages thereto) with the Commission and (b) to the extent such disclosure is
required by law or Trading Market regulations.

 

4.2. Indemnification of Purchasers. Subject to the provisions of this Section
4.2, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur (but
specifically excluding any incidental, indirect, punitive, special or
consequential damages) as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents.

 

4.3. Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement or under
any Transaction Document unless the same consideration is also offered to all of
the parties affected by such amendment or consent. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

 



12

 

 

4.4. Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
4.1. Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 4.1, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction.

 

4.5. Shares. If all or any portion of a Share is exercised at a time when there
is an effective registration statement to cover the issuance of the Common Stock
issuable upon conversion of the Shares, the Common Stock issued pursuant to any
such exercise shall be issued free of all legends. If at any time following the
Effective Date the Registration Statement (or any subsequent registration
statement registering the issuance of the Common Stock) is not effective or is
not otherwise available for the issuance of the Common Stock, the Company shall
immediately notify the holders of the Shares in writing that such registration
statement is not then effective and thereafter shall promptly notify such
holders when the registration statement is effective again and available for the
issuance of the Common Stock (it being understood and agreed that the foregoing
shall not limit the ability of the Company to issue, or the Purchaser to sell,
any of the Shares in compliance with applicable federal and state securities
laws). The Company shall use its best efforts to keep a registration statement
(including the Registration Statement) registering the issuance of the Common
Stock issuable upon conversion of the Shares effective during the term of the
Shares are outstanding.

 

4.6. Furnishing of Information. Until the date on which no Shares are
outstanding, the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would no longer require
or otherwise permit such termination.

 

4.7. Integration. The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Shares or the Common Stock for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

 

4.8. Shareholder Rights Plan. To the extent permitted by law, no claim will be
made or enforced by the Company or, with the consent of the Company, any other
Person, that the Purchaser is an “Acquiring Person” under any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or similar anti-takeover plan or arrangement in effect or
hereafter adopted by the Company, or that the Purchaser could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
Shares and Common Stock under the Transaction Documents or under any other
agreement between the Company and the Purchaser.

 

4.9. Use of Proceeds. The Company shall use the net proceeds from the sale of
the Shares as provided in the Prospectus.

 

4.10. Reservation of Common Stock. As of the Effective Date, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement and Common Stock pursuant to any conversion of the Shares (without
regard to any limitations on the exercise of the Shares set forth therein).

 

4.11. Listing of Common Stock. The Company hereby agrees to use best efforts to
maintain the listing or quotation of the Common Stock on the Trading Market on
which it is currently listed, and the Company shall promptly secure the listing
of all of the Common Stock on such Trading Market (but in no event later than
the Closing Date). The Company further agrees, if the Company applies to have
the Common Stock traded on any other Trading Market, it will then include in
such application the Common Stock, and will take such other action as is
necessary to cause all of the Common Stock to be listed or quoted on such other
Trading Market as promptly as possible. The Company will then take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

 



13

 

 

4.12. Placement Agent. In consideration for acting as placement agent in
connection with the sale of the Shares hereunder, the Placement Agent shall
receive a commission of four percent (4%) of the gross proceeds raised in this
offering of Shares plus a non-accountable expense allowance of 1% of such
proceeds.

 

 

ARTICLE V.

MISCELLANEOUS

 

5.1. Termination. This Agreement may be terminated by any Purchaser, as to such
Purchaser’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Closing has not been consummated on or before February
28, 2013; provided, however, that no such termination will affect the right of
any party to sue for any breach by any other party (or parties).

 

5.2. Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any exercise
notice delivered by a Purchaser), stamp taxes and other taxes and duties levied
in connection with the delivery of any Shares to the Purchasers.

 

5.3. Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, the Pricing Prospectus, and the Prospectus, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

5.4. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder by the Company to a Purchaser shall be in
writing and shall be deemed given and effective on the earliest of: (a) the date
of transmission, if such notice or communication is delivered via fax at the fax
number set forth on the signature pages attached hereto at or prior to 5:30 p.m.
(Eastern time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via fax at the fax
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (Eastern time) on any Trading Day, (c) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications to the Purchasers shall be as set forth on the
signature pages attached hereto.

 

Any notice required or permitted to be provided hereunder by the Company to any
Purchaser shall include a copy to counsel to the Placement Agent:

 

Sichenzia Ross Friedman Ference, LLP

61 Broadway, Suite 3200

New York, NY 10006

(212) 930-9700

(212) 930-9725 (fax)

Attn: Harvey Kesner, Esq.

Hkesner@srff.com

 

5.5. Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the Shares based on the initial Subscription Amounts
hereunder held by Purchasers as of the date of such waiver, modification,
supplement or amendment. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 



14

 

 

5.6. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.2 and this Section 5.8.

 

5.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.10. Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

 

5.11. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by fax
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such fax or “.pdf”
signature page were an original thereof.

 

5.12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



15

 

 

5.13. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document (other than under the Subscription
Agreement with respect to the purchase of the Shares) and the Company does not
timely perform its related obligations within the periods therein provided, then
the Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an conversion of Shares, the
Company shall return to the Purchaser any aggregate exercise, conversion or
other purchase price paid to the Company with respect to such conversion and the
Company shall restore the Purchaser’s right to acquire the shares of Common
Stock pursuant to the conversion of Purchaser’s Shares (including, issuance of a
replacement Share certificate evidencing such restored right). For the absence
of doubt, nothing contained in this Section 5.13 shall authorize or permit the
Purchaser to rescind or withdraw the Purchaser’s obligation to purchase or the
Company’s agreement to accept the purchase of Shares under the Subscription
Agreement, which obligations shall not be subject to any rescission right of the
Purchaser. For the avoidance of doubt, the Purchaser shall not have any
rescission or withdrawal rights under this Section 5.13, for a conversion
request (and only for such particular conversion request) if the Company issues
and delivers shares of its Common Stock to the Purchaser prior to the
Purchaser’s invocation of such rescission or withdrawal rights. Notwithstanding
the foregoing, the invocation or lack of invocation of any Purchaser’s
rescission or withdrawal rights under this Section 5.13, shall not prohibit or
affect such Purchaser’s rights under this Section 5.13 relating to any
subsequent conversion request.

 

5.14. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Each Purchaser has been represented by
its own separate legal counsel in its review and negotiation of the Transaction
Documents.

 

5.15. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.16. WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

[Signature pages immediately follow.]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

 

MUSCLEPHARM CORPORATION       By:

 

 

    Name: Brad J. Pyatt     Title: Chief Executive Officer and President      

 

 

Address for notice:

 

 

4721 Ironton Street, Building A

Denver, Colorado 80239

  Attention: Brad J. Pyatt, CEO      

 

With a copy to (which shall not constitute notice):

     

 

Jones & Keller, P.C.

Attn: Reid A. Godbolt, Esq.

1999 Broadway, Suite 3150

Denver, Colorado 80202

 

 

 

 

 

 

[Purchaser signature pages immediately follow.]

 

 

 

[Purchaser signature pages to MusclePharm Corporation Subscription Agreement]

 

 

IN WITNESS WHEREOF, the undersigned have caused this Subscription Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Subscription Amount: $ _____________

 

No. of Shares of Series D Convertible Preferred Stock: _____________________

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
_________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Email Address of Authorized Signatory: _________________________________________

 

Fax Number of Authorized Signatory: __________________________________________

 

Soc. Sec./Tax ID No.: _______________________________________________________

 

Address for Notice to Purchaser:

 

__________________________

 

__________________________

 

Address for Delivery of shares of Series D Convertible Preferred Stock to
Purchaser (if not same as address for notice):

 

_________________________

 

_________________________

 

_________________________

 

 



 

